Citation Nr: 1704835	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-08 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right upper extremity, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for neuropathy of the left upper extremity, including as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO in St. Petersburg, Florida, that in pertinent part, denied service connection for right and left upper extremity neuropathy.

A Board hearing was requested and scheduled, but the Veteran cancelled his hearing in May 2015.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d), (e).

In December 2015, the Board remanded the claim for an addendum opinion.  The Board has determined that the prior remand directives were not substantially complied with and thus, the claim must again be remanded.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error in failing to ensure this compliance).

As noted in the December 2015 Board remand, the issue of entitlement to service connection for ischemic heart disease has been raised by the record in an April 2012 statement, but has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection may be presumed for certain diseases, including early-onset peripheral neuropathy, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more within a year after the last date on which the veteran was exposed to the herbicide agent. 38 C.F.R. § 3.307 (a)(6)(ii), 3.309(e) (2016).  The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, and therefore, is presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116 (f) (2016).  Although the record does not show a diagnosis of peripheral neuropathy within one year of exposure, service connection may still be established on a non-presumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. §§ 3.307(a), 3.309(e). 

The Board previously remanded the claims, in part, to obtain a VA examination and opinion regarding whether the Veteran's diagnosed neuropathy of the upper extremities is due to his presumed in-service herbicide exposure.  An addendum opinion was obtained in February 2016 at which time, the VA examiner opined that the Veteran's neuropathy is not at least as likely as not related to his Agent Orange exposure.  The examiner stated that there was no evidence in the service treatment records of symptoms of neuropathy and that the Veteran's neuropathy did not have onset until the late 1990s.  He stated that neuropathic conditions associated to herbicide exposure by VA guidelines have to have onset within one year of exposure, which is not the case with this Veteran.  Notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).  Therefore, on remand, the examiner must also provide an opinion as to whether the Veteran's carpal tunnel syndrome and/or cubital tunnel syndrome is directly related to service, to include as due to exposure to Agent Orange.

In addition, while the examiner indicated that the carpal and cubital tunnel syndromes were not caused or aggravated by the already service-connected diabetes mellitus, the rationale provided appears to go toward whether they could be directly caused by his diabetes mellitus.  It does not address the basis for why it was opined that service-connected diabetes mellitus does not aggravate (i.e., permanently worsened beyond natural progression) the existing disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United State Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Court had held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In view of the deficiencies of the February 2016 VA examiner's opinion detailed in the preceding paragraph, the Board must find that it is not adequate for resolution of this case.  Due to this deficiency, the matter must once again be remanded for an addendum opinion regarding aggravation.  Stegall, 11 Vet. App. at 270.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the entire record to the February 2016 VA examiner for clarification of the opinion expressed regarding the etiology of any current neuropathies of the right and left upper extremities, to include carpal and cubital tunnel syndromes. 

Specifically, the examiner is asked to opine as to:

a.)  whether the Veteran's peripheral neuropathy of either upper extremity, to include carpal tunnel syndrome and cubital tunnel syndrome, is related to the Veteran's active military service, to include exposure to Agent Orange.  In doing so, the examiner may not rely solely on the fact that the Veteran did not receive a diagnosis of peripheral neuropathy within one year of exposure.

b.)  whether the Veteran's peripheral neuropathy of either upper extremity, to include carpal tunnel syndrome and cubital tunnel syndrome, was aggravated to any degree by the Veteran's service-connected diabetes mellitus, type II. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




